DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 03, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on September 03, 2020 are accepted.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “but which does not move with said tip”. In order to avoid any confusion, it is suggested that the above clause to be amended to --, wherein the more overall view does not move with said tip--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recite that the tip is configured “specifically” for manipulating body tissue. It is not clear of the metes and bounds of the term “specifically”. It is not clear if Applicant intends to recite that the tip is configured solely for manipulating body tissue and no other utility. For examination purpose, claim 2 is interpreted such that the tip is configured for manipulating body tissue.
Claim 3, lines 1-2 and claim 6, line 4 recite “said position and said direction”. It is not clear if there is any link to the term “the derived position and derived direction” recited in lines 3-4 of claim 1. If they both refer to the term “a position and a direction” recited in lines 1-2 of claim 1, consistent claim language should be used.
Claim 6 recites “a local view” in line 3. It is not clear whether this term and the identical term “a local view” recited in lines 4-5 of claim 1 refer to the same. If they do, proper antecedent basis should be practiced.
Claim 6 recites that “a local view having a field of view that is kept fixed with a move of said tip” in line 3 that renders the scope of the claim indefinite. It is not clear of the meaning for a field of view to be kept fixed. It is not clear whether it means that (1) the field of view remains the same no matter where the tip is moved to, i.e., the tip may be moved to the out of the FOV and no longer be viewable, or (2) the field of view maintains the same with respect to the tip, i.e., for example, the FOV and the tip maintains a fixed relative position such that the tip would always be in the FOV. Since the position and the direction of the tip is dynamically derived for forming a local view that moves with the tip (claim 1), and the specification (PG Pub US 2020/0397401 A1) discloses at least in [0057] that the local view is in synchrony with the position and the direction, the above limitation is s interpreted to be (2). 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acker et al., US 6,016,438 A, hereinafter Acker.

Claim 1. Acker teaches in FIG.1 a tracking, and point-of-view-based imaging, device configured for
deriving a position of, and a direction from, a location at a distal tip of an elongated instrument (Col.9, ll.31-34: the location and orientation of the sensor 32 in the X’Y’Z’ locating system frame of reference is continually monitored and continually transformed to the XYZ tissue image frame of reference),
for performing coordinate system transformation in accordance with the derived position and derived direction (Col.9, ll.34-36: the transformed location and orientation of the probe corresponds to the position and orientation of the probe in the tissue image frame of reference), and
for forming, from said location and based on a result of said transformation, a local view that moves with said tip (Col.9, ll.45-50: because the position of tip and the orientation of vector V in tissue image space XYZ are known, the system can generate images corresponding to the image which would be seen through a hypothetical lens positioned at tip 32 and having its central axis pointing in the direction of V), further configured for
dynamically detecting an update in at least one of said position and said direction, and for repeating, dynamically in response to said detecting of an update, said deriving, said performing and said forming  (Col.9, ll.31-34: the location and orientation of the sensor 32 in the X’Y’Z’ locating system frame of reference is continually monitored and continually transformed to the XYZ tissue image frame of referenceCol.9, ll.31-34: the location and orientation of the sensor 32 in the X’Y’Z’ locating system frame of reference is continually monitored and continually transformed to the XYZ tissue image frame of reference; Col.10, ll.26-29: The image displayed by the system thus changes in the same way as a real endoscopic image changes as instrument moves; and claim 9: said registration means is operative to generate said one or more transformations in real time as the patient moves and said image generating means is operative to apply said one or more transformation in real time to allow for patient movement during an interventional procedure).  
 
Claim 2. Acker further teaches
said tip configured specifically for manipulating body tissue for a medical purpose (Col.10, ll.39-41: the physician can use the instrument to affect structures within the body, and thereby perform an interventional procedure; ll.44-51: the instrument is a tubular catheter. A treating element…may be advanced into engagement with a lesion or other bodily structure through the lumen after the tip of the instrument has been aligned with the bodily structure using the imaging capabilities. Treatment can also be performed by applying medicament or radiant energy through the lumen of the instrument).  
 
Claim 3. Acker further teaches
determining at least one of said position and said direction based on content of imaging of said tip (Col.18, ll.61-67: the locating system may include components such as coils mounted in a fixed positions relative to a Ct or ultrasound system. According to further embodiment of the invention, the step of determining the position and orientation of the instrument distal end may be performed by the imaging system itself, without a separate position locating system).  
 
Claim 4. Acker further teaches
real-time ultrasound imaging, said forming being based on data acquired in said real-time ultrasound imaging (Col.18, ll.61-67: the locating system may include components such as coils mounted in a fixed positions relative to a Ct or ultrasound system. According to further embodiment of the invention, the step of determining the position and orientation of the instrument distal end may be performed by the imaging system itself, without a separate position locating system; and Col.4, ll.9-12: the synthetic image preferably is generated in real time, so that the viewpoint of the image moves as the instrument moves in substantially the same way as a real endoscopic image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of Hunter et al., US 2012/0046521 A1, hereinafter Hunter.

Claim 5. Acker teaches all the limitations of claim 1.
Acker further teaches that the device further comprises a display, and is configured for real time imaging (Col.4, ll.9-12: the synthetic image preferably is generated in real time, so that the viewpoint of the image moves as the instrument moves in substantially the same way as a real endoscopic image; and Col.5, ll.55-58: the step of synthesizing includes synthesizing the synthetic images in real-time during the interventional procedure and the method also includes the step if displaying the synthetic images on a display monitor).
Acker does not teach displaying a more overall view that includes said tip but which does not move with said tip.
However, in an analogous interventional device tracking field of endeavor, Hunter teaches
displaying a more overall view that includes said tip but which does not move with said tip ([0100]: FIG.12 illustrates another type of secondary image 28 which may be displayed in conjunction with the primary perspective image 38. In this instance, the primary perspective image is an interior view of an air passage within the patient 13. The secondary image 28 is an exterior view of the air passage which includes an indicia or graphical representation 29 that corresponds to the location of the surgical instrument 12 within the air passage…The secondary image 28 is constructed by superimposing the indicia 29 of the surgical instrument 12 onto the manipulated image data 38; and  [0101]: the display of an indicia of the surgical instrument `12 on the secondary image may be synchronized with an anatomical function…a surgical instrument 12 positioned in or near a chamber of the heart will move in relation to the patient’s heart beat. In these instance, the indicia on the surgical instrument 12 will likewise flutter or jitter on the displayed image) – since the indicia flutters or jitters on the displayed image, i.e., the “more overall view” as claimed,, it indicated that the more overall view does not move with the tip.  
In regard to the more overall view being formed from said real-time imaging, the secondary image 28 of Hunter is considered the “more overall view” as claimed, and the primary perspective image 38 of Hunter is considered the “local view” as claimed and as taught in Acker. Acker teaches that the local view is obtained via real-time imaging (Acker: Col.4, ll.9-12). Hence, when Acker and Hunter are combined, the more overall view that is reconstructed from the local view that is obtained via real-time imaging would be formed from the real-time imaging.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Acker employ such a feature of “displaying a more overall view that includes said tip but which does not move with said tip” as taught in Hunter for the advantage of providing an alternative type of display that shows the location of the tip relative to the overall anatomy.

Claim 6. Acker teaches all the limitations of claim 1.
Acker further teaches real-time imaging and a local view having a field of view that is kept fixed with a move of said tip, said local view being otherwise kept in synchrony with said position and said direction (Col.4, ll.9-12: the synthetic image preferably is generated in real time, so that the viewpoint of the image moves as the instrument moves in substantially the same way as a real endoscopic image; and Col.5, ll.55-58: the step of synthesizing includes synthesizing the synthetic images in real-time during the interventional procedure and the method also includes the step if displaying the synthetic images on a display monitor).
Acker does not teach a more overall view that is formed from said real-time imaging, and simultaneously displaying: a local view and a more overall view.
However, in an analogous interventional device tracking field of endeavor, Hunter teaches
a more overall view, and simultaneously displaying: a local view and a more overall view ([0100]: FIG.12 illustrates another type of secondary image 28 which may be displayed in conjunction with the primary perspective image 38. In this instance, the primary perspective image is an interior view of an air passage within the patient 13. The secondary image 28 is an exterior view of the air passage which includes an indicia or graphical representation 29 that corresponds to the location of the surgical instrument 12 within the air passage…The secondary image 28 is constructed by superimposing the indicia 29 of the surgical instrument 12 onto the manipulated image data 38) – FIG.12 illustrates a simultaneous display of the more over all view 28 at the left and the local view 38 at the right.
In regard to the more overall view being formed from said real-time imaging, the secondary image 28 of Hunter is considered the “more overall view” as claimed, and the primary perspective image 38 of Hunter is considered the “local view” as claimed and as taught in Acker. Acker teaches that the local view is obtained via real-time imaging (Acker: Col.4, ll.9-12). Hence, when Acker and Hunter are combined, the more overall view that is reconstructed from the local view that is obtained via real-time imaging would be formed from the real-time imaging.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Acker employ such a feature of “a more overall view, and simultaneously displaying: a local view and a more overall view” as taught in Hunter for the advantage of providing an alternative way for image display to provide two images from different perspective at the same time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793